                                                                                                                          Case 18-12622-MFW   Doc 375    Filed 10/07/19   Page 1 of 2


                                                                                                                                Claims Register Current as of 10/07/2019
                                                                                                                                           Sorted by Claim Number




 CLAIM                                                                                                                                                                                                                      AMOUNT
  NO.                         NAME                                          ADDRESS 1                                ADDRESS 2                   ADDRESS 3               CITY           STATE     ZIP        DATE FILED    CLASS(ES)       TOTAL AMOUNT      UNSECURED       SECURED       PRIORITY    ADMINISTRATIVE
   1     UNITEDHEALTHCARE INSURANCE COMPANY              ATTN: CDM/BANKRUPTCY                          185 ASYLUM STREET - 03B                                      HARTFORD            CT          06103    11/28/2018 UNSECURED               $5,571.04       $5,571.04
   2     FIRST MAINTENANCE COMPANY                       ATTN: NICK PENNELL                            208 N.W. 60TH STREET                                         OKLAHOMA CITY       OK          73118    12/10/2018 UNSECURED               AMENDED
   3     FIRST MAINTENANCE COMPANY                       ATTN: NICK PENNELL                            208 N.W. 60TH STREET                                         OKLAHOMA CITY       OK          73118    12/13/2018 UNSECURED              $23,610.19       $23,610.19
   4     HARTFORD FIRE INSURANCE COMPANY                 BANKRUPTCY UNIT                               NP-3, HARTFORD PLAZA                                         HARTFORD            CT          06155    12/13/2018 UNSECURED           UNLIQUIDATED
   5     UNITED MECHANICAL SERVICE, INC.                 117 NE 38TH TERRACE                                                                                        OKLAHOMA CITY       OK          73105    12/13/2018 UNSECURED              $19,032.00       $19,032.00
         DEPARTMENT OF THE TREASURY - INTERNAL REVENUE
    6    SERVICE                                         PO BOX 7346                                                                                                PHILADELPHIA        PA      19101-7346 12/20/2018     PRIORITY              AMENDED
         AMERICAN EXPRESS TRAVEL RELATED SERVICES
    7    COMPANY, INC.                                   C/O BECKET AND LEE LLP                        PO BOX 3001                                                  MALVERN             PA      19355-0701   12/28/2018   UNSECURED             $3,092.82        $3,092.82
    8    LANDAUER INC.                                   ATTN: ACCOUNTS RECEIVABLE                     2 SCIENCE ROAD                                               GLENWOOD            IL           60425   12/28/2018   UNSECURED             AMENDED
    9    THYSSENKRUPP ELEVATOR CORP.                     C/O LAW OFFICE OF D PARK SMITH                250 CHERRY SPRINGS ROAD             SUITE 200                HUNT                TX           78024   1/4/2019     UNSECURED              $671.51          $671.51
   10    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT          25 WHITNEY DRIVE                    SUITE 106                MILFORD             OH           45150   1/3/2019     UNSECURED             AMENDED
   11    THE CITY OF OKLAHOMA CITY WATER UTILITIES       1 N WALKER AVE                                                                                             OKLAHOMA CITY       OK           73102   1/7/2019     UNSECURED             $5,124.06        $5,124.06
   12    KONICA MINOLTA BUSINESS SOLUTIONS               ATTN: SUE KELLY - KONICA MINOLTA              101 WILLIAMS DRIVE                                           RAMSEY              NJ           07446   1/8/2019     UNSECURED             $1,866.13        $1,866.13
                                                                                                                                                                                                                          PRIORITY,
   13    OKLAHOMA COUNTY TREASURER                       ATTN: FORREST "BUTCH" FREEMAN                 320 ROBERT S. KERR, RM 307                                   OKLAHOMA CITY       OK           73102   1/15/2019    SECURED           UNLIQUIDATED                     $268,604.65
   14    CYRACOM, LLC                                    5780 N SWAN RD                                                                                             TUCSON              AZ           85718   1/16/2019    UNSECURED                $75.00           $75.00
   15    PROTON COLLABORATIVE GROUP INC (PCG)            ATTN: JILLIAN PLOCHOCKI-SMALLWOOD             4320 WINFIELD ROAD, SUITE 200                                WARRENVILLE         IL           60555   1/16/2019    UNSECURED           $132,999.63      $132,999.63
   16    RADIADYNE                                       10801 HAMMERLY BLVD., SUITE 220                                                                            HOUSTON             TX           77043   1/15/2019    UNSECURED            $12,643.97       $12,643.97
   17    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT          25 WHITNEY DRIVE                    SUITE 106                MILFORD             OH           45150   1/22/2019    UNSECURED            $97,961.19       $97,961.19
                                                                                                                                                                                                                          PRIORITY,
   18    OKLAHOMA COUNTY TREASURER                       ATTN: FORREST "BUTCH" FREEMAN                 320 ROBERT S. KERR, RM 307                                   OKLAHOMA CITY       OK           73102   1/18/2019    SECURED           UNLIQUIDATED                     $268,604.65
   19    WESTERN INSTITUTIONAL REVIEW BOARD              ATTN: LEGAL DEPARTMENT                        1019 39TH AVE, STE 120                                       PUYALLUP            WA      98374-2115   1/29/2019    UNSECURED             $8,403.00        $8,403.00
   20    LANDAUER INC.                                   ATTN: ACCOUNTS RECEIVABLE                     2 SCIENCE ROAD                                               GLENWOOD            IL           60425   2/5/2019     UNSECURED             AMENDED
   21    OKLAHOMA GAS AND ELECTRIC SERVICES              ATTN: OGE BANKRUPTCY CLERK                    PO BOX 321 M223                                              OKLAHOMA CITY       OK           73101   2/7/2019     UNSECURED            $34,127.25       $34,127.25
   22    AVIVA METALS INC                                2929 W 12TH ST                                                                                             HOUSTON             TX           77008   2/8/2019     UNSECURED             $7,157.50        $7,157.50
   23    LANDAUER INC.                                   ATTN: ACCOUNTS RECEIVABLE                     2 SCIENCE ROAD                                               GLENWOOD            IL           60425   2/11/2019    UNSECURED             $6,231.86        $6,231.86
   24    ELEKTA, INC.                                    ATTN: EILEEN HUSSING                          400 PERIMETER CENTER TERRACE        SUITE 50                 ATLANTA             GA           30346   2/19/2019    UNSECURED           $285,368.79      $285,368.79
         DEPARTMENT OF THE TREASURY - INTERNAL REVENUE
   25    SERVICE                                         PO BOX 7346                                                                                                PHILADELPHIA        PA      19101-7346 2/19/2019      PRIORITY                  $0.00                                      $0.00
   26    VARIAN MEDICAL SYSTEMS, INC.                    3100 HANSEN WAY                                                                                            PALO ALTO           CA           94304 2/28/2019      UNSECURED            $37,950.00       $37,950.00
   27    VARIAN MEDICAL SYSTEMS, INC.                    3100 HANSEN WAY                                                                                            PALO ALTO           CA           94304 2/27/2019      UNSECURED            $37,950.00       $37,950.00
                                                                                                                                           TWO LEADERSHIP SQ.
   28    MCAFEE & TAFT A PROFESSIONAL CORPORATION        ATTN: LOUIS PRICE                             211 NORTH ROBINSON                  1OTH FLOOR               OKLAHOMA CITY       OK           73102   3/4/2019     UNSECURED            $10,539.50       $10,539.50
   29    SUPERIOR LINEN SERVICES, INC                    6959 E 12TH STREET                                                                                         TULSA               OK      74112-5605   3/5/2019     UNSECURED             $1,719.86        $1,719.86
   30    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT          25 WHITNEY DRIVE                    SUITE 106                MILFORD             OH           45150   3/8/2019     UNSECURED            $47,848.50       $47,848.50
   31    CAPITAL WASTE SOLUTIONS, LLC                    6120 S YALE AVE, SUITE 1250                                                                                TULSA               OK           74136   3/11/2019    UNSECURED             $1,560.00        $1,560.00
   32    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                        3/11/2019    UNSECURED               $814.46         $814.46
   33    BAYER HEALTHCARE LLC                            3930 EDISON LAKES PARKWAY                                                                                  MISHAWAKA           IN           46545   3/11/2019    UNSECURED             $2,586.93        $2,586.93
   34    HAGAR RESTAURANT EQUIPMENT SERVICE, INC         6200 NW 2ND ST                                                                                             OKLAHOMA CITY       OK      73127-6520   3/13/2019    UNSECURED               $294.00         $294.00
   35    SERVICE MASTER BY RSI                           8833 E PINE ST                                                                                             TULSA               OK           74115   3/11/2019    UNSECURED             $1,925.54        $1,925.54
   36    PARRISH LAW OFFICES                             788 WASHINGTON RD                                                                                          PITTSBURGH          PA           15228   3/19/2019    UNSECURED             $1,113.39        $1,113.39
   37    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                        3/20/2019    UNSECURED            $18,000.00       $18,000.00
   38    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT          25 WHITNEY DRIVE                    SUITE 106                MILFORD             OH           45150   3/21/2019    ADMINISTRATIVE        $1,817.35                                                      $1,817.35
                                                                                                                                                                                                                          UNSECURED,
   39    MUSTANG FUEL MARKETING COMPANY                  9800 NORTH OKLAHOMA AVE                                                                                    OKLAHOMA CITY       OK           73114 3/21/2019      ADMINISTRATIVE         $1,472.23        $985.59                                       $486.64
   40    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                      3/21/2019      UNSECURED             $18,000.00      $18,000.00
   41    PROTON CENTER DEVELOPMENT CORPORATION           C/O KING & SPALDING LLP                       ATTN: EDWARD L. RIPLEY              1100 LOUISIANA, STE 4000 HOUSTON             TX      77002-5312 3/21/2019      UNSECURED          $1,066,898.95   $1,066,898.95
   42    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                      3/24/2019      ADMINISTRATIVE           $775.73                                                      $775.73
                                                                                                                                           300 DELAWARE AVENUE,
   43    RADIATION MEDICINE ASSOCIATES P.C.              C/O GIBBONS P.C.                              ATTN: HOWARD A. COHEN               SUITE 1015               WILMINGTON          DE           19801 3/25/2019      ADMINISTRATIVE       $43,750.00                                                     $43,750.00
   44    MERRY X-RAY CORPORATION                         8020 TYLER BLVD                                                                                            MENTOR              OH           44060 4/11/2019      UNSECURED               $210.00         $210.00
   45    OKLAHOMA HEALTH CARE AUTHORITY                  C/O DAWSON ENGLE, DEP. GEN. COUNSEL           PO DRAWER 18497                                              OKLAHOMA CITY       OK      73154-0497 4/29/2019      UNSECURED            $11,389.90       $11,389.90
         U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
   46    CENTERS FOR MEDICARE & MEDICAID SERVICES        ATTN: ERIC WOLFISH, HHS ASS'T REGIONAL COUNSEL 801 MARKER STREET                  SUITE 9700               PHILADELPHIA        PA           19107 5/14/2019      UNSECURED                $82.89          $82.89
   47    ATHENA PUBLISHING COMPANY                       ATTN: ROBIN R. GUNN                            841 NW 34TH STREET                                          OKLAHOMA CITY       OK           73118 5/29/2019      ADMINISTRATIVE          $837.50                                                       $837.50




In re: Oklahoma ProCure Management, LLC
Case No. 18-12622 (MFW)                                                                                                                                                                                                                                                                                       Page 1 of 1
                                                                                                                  Case 18-12622-MFW     Doc 375      Filed 10/07/19   Page 2 of 2


                                                                                                                        Claims Register Current as of 10/07/2019
                                                                                                                                       Sorted Alphabetically




CLAIM                                                                                                                                                                                                                       AMOUNT
 NO.                         NAME                                           ADDRESS 1                              ADDRESS 2                      ADDRESS 3                 CITY      STATE     ZIP        DATE FILED      CLASS(ES)     TOTAL AMOUNT UNSECURED          SECURED PRIORITY ADMINISTRATIVE
        AMERICAN EXPRESS TRAVEL RELATED SERVICES
  7     COMPANY, INC.                                   C/O BECKET AND LEE LLP                         PO BOX 3001                                                    MALVERN         PA      19355-0701 12/28/2018     UNSECURED            $3,092.82      $3,092.82
  47    ATHENA PUBLISHING COMPANY                       ATTN: ROBIN R. GUNN                            841 NW 34TH STREET                                             OKLAHOMA CITY   OK           73118 5/29/2019      ADMINISTRATIVE         $837.50                                           $837.50
  22    AVIVA METALS INC                                2929 W 12TH ST                                                                                                HOUSTON         TX           77008 2/8/2019       UNSECURED            $7,157.50      $7,157.50
  33    BAYER HEALTHCARE LLC                            3930 EDISON LAKES PARKWAY                                                                                     MISHAWAKA       IN           46545 3/11/2019      UNSECURED            $2,586.93      $2,586.93
  31    CAPITAL WASTE SOLUTIONS, LLC                    6120 S YALE AVE, SUITE 1250                                                                                   TULSA           OK           74136 3/11/2019      UNSECURED            $1,560.00      $1,560.00
  32    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                     3/11/2019      UNSECURED              $814.46        $814.46
  37    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                     3/20/2019      UNSECURED           $18,000.00     $18,000.00
  40    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                     3/21/2019      UNSECURED           $18,000.00     $18,000.00
  42    CONFIDENTIAL PATIENT                            CONFIDENTIAL                                                                                                                                     3/24/2019      ADMINISTRATIVE         $775.73                                           $775.73
  14    CYRACOM, LLC                                    5780 N SWAN RD                                                                                                TUCSON          AZ           85718 1/16/2019      UNSECURED               $75.00        $75.00
        DEPARTMENT OF THE TREASURY - INTERNAL REVENUE
   6    SERVICE                                         PO BOX 7346                                                                                                   PHILADELPHIA    PA      19101-7346 12/20/2018     PRIORITY             AMENDED
        DEPARTMENT OF THE TREASURY - INTERNAL REVENUE
  25    SERVICE                                         PO BOX 7346                                                                                                   PHILADELPHIA    PA      19101-7346   2/19/2019    PRIORITY                 $0.00                                $0.00
  24    ELEKTA, INC.                                    ATTN: EILEEN HUSSING                           400 PERIMETER CENTER TERRACE       SUITE 50                    ATLANTA         GA           30346   2/19/2019    UNSECURED          $285,368.79    $285,368.79
  2     FIRST MAINTENANCE COMPANY                       ATTN: NICK PENNELL                             208 N.W. 60TH STREET                                           OKLAHOMA CITY   OK           73118   12/10/2018   UNSECURED            AMENDED
  3     FIRST MAINTENANCE COMPANY                       ATTN: NICK PENNELL                             208 N.W. 60TH STREET                                           OKLAHOMA CITY   OK           73118   12/13/2018   UNSECURED           $23,610.19     $23,610.19
  10    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT           25 WHITNEY DRIVE                   SUITE 106                   MILFORD         OH           45150   1/3/2019     UNSECURED            AMENDED
  17    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT           25 WHITNEY DRIVE                   SUITE 106                   MILFORD         OH           45150   1/22/2019    UNSECURED           $97,961.19     $97,961.19
  30    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT           25 WHITNEY DRIVE                   SUITE 106                   MILFORD         OH           45150   3/8/2019     UNSECURED           $47,848.50     $47,848.50
  38    GE HEALTHCARE DIAGNOSTIC IMAGING                C/O MICHAEL B BACH, AUTHORIZED AGENT           25 WHITNEY DRIVE                   SUITE 106                   MILFORD         OH           45150   3/21/2019    ADMINISTRATIVE       $1,817.35                                          $1,817.35
  34    HAGAR RESTAURANT EQUIPMENT SERVICE, INC         6200 NW 2ND ST                                                                                                OKLAHOMA CITY   OK      73127-6520   3/13/2019    UNSECURED              $294.00       $294.00
  4     HARTFORD FIRE INSURANCE COMPANY                 BANKRUPTCY UNIT                                NP-3, HARTFORD PLAZA                                           HARTFORD        CT           06155   12/13/2018   UNSECURED        UNLIQUIDATED
  12    KONICA MINOLTA BUSINESS SOLUTIONS               ATTN: SUE KELLY - KONICA MINOLTA               101 WILLIAMS DRIVE                                             RAMSEY          NJ           07446   1/8/2019     UNSECURED            $1,866.13      $1,866.13
  8     LANDAUER INC.                                   ATTN: ACCOUNTS RECEIVABLE                      2 SCIENCE ROAD                                                 GLENWOOD        IL           60425   12/28/2018   UNSECURED            AMENDED
  20    LANDAUER INC.                                   ATTN: ACCOUNTS RECEIVABLE                      2 SCIENCE ROAD                                                 GLENWOOD        IL           60425   2/5/2019     UNSECURED            AMENDED
  23    LANDAUER INC.                                   ATTN: ACCOUNTS RECEIVABLE                      2 SCIENCE ROAD                                                 GLENWOOD        IL           60425   2/11/2019    UNSECURED            $6,231.86      $6,231.86
                                                                                                                                          TWO LEADERSHIP SQ.
  28    MCAFEE & TAFT A PROFESSIONAL CORPORATION        ATTN: LOUIS PRICE                              211 NORTH ROBINSON                 1OTH FLOOR                  OKLAHOMA CITY   OK           73102 3/4/2019       UNSECURED           $10,539.50     $10,539.50
  44    MERRY X-RAY CORPORATION                         8020 TYLER BLVD                                                                                               MENTOR          OH           44060 4/11/2019      UNSECURED              $210.00        $210.00
                                                                                                                                                                                                                        UNSECURED,
  39    MUSTANG FUEL MARKETING COMPANY                  9800 NORTH OKLAHOMA AVE                                                                                       OKLAHOMA CITY   OK           73114 3/21/2019      ADMINISTRATIVE        $1,472.23      $985.59                             $486.64
                                                                                                                                                                                                                        PRIORITY,
  13    OKLAHOMA COUNTY TREASURER                       ATTN: FORREST "BUTCH" FREEMAN                  320 ROBERT S. KERR, RM 307                                     OKLAHOMA CITY   OK           73102 1/15/2019      SECURED          UNLIQUIDATED                   $268,604.65
                                                                                                                                                                                                                        PRIORITY,
  18    OKLAHOMA COUNTY TREASURER                       ATTN: FORREST "BUTCH" FREEMAN                  320 ROBERT S. KERR, RM 307                                  OKLAHOMA CITY      OK           73102   1/18/2019    SECURED          UNLIQUIDATED                 $268,604.65
  21    OKLAHOMA GAS AND ELECTRIC SERVICES              ATTN: OGE BANKRUPTCY CLERK                     PO BOX 321 M223                                             OKLAHOMA CITY      OK           73101   2/7/2019     UNSECURED            $34,127.25    $34,127.25
  45    OKLAHOMA HEALTH CARE AUTHORITY                  C/O DAWSON ENGLE, DEP. GEN. COUNSEL            PO DRAWER 18497                                             OKLAHOMA CITY      OK      73154-0497   4/29/2019    UNSECURED            $11,389.90    $11,389.90
  36    PARRISH LAW OFFICES                             788 WASHINGTON RD                                                                                          PITTSBURGH         PA           15228   3/19/2019    UNSECURED             $1,113.39     $1,113.39
  41    PROTON CENTER DEVELOPMENT CORPORATION           C/O KING & SPALDING LLP                        ATTN: EDWARD L. RIPLEY             1100 LOUISIANA, STE 4000 HOUSTON            TX      77002-5312   3/21/2019    UNSECURED         $1,066,898.95 $1,066,898.95
  15    PROTON COLLABORATIVE GROUP INC (PCG)            ATTN: JILLIAN PLOCHOCKI-SMALLWOOD              4320 WINFIELD ROAD, SUITE 200                               WARRENVILLE        IL           60555   1/16/2019    UNSECURED           $132,999.63   $132,999.63
  16    RADIADYNE                                       10801 HAMMERLY BLVD., SUITE 220                                                                            HOUSTON            TX           77043   1/15/2019    UNSECURED            $12,643.97    $12,643.97
                                                                                                                                          300 DELAWARE AVENUE,
  43    RADIATION MEDICINE ASSOCIATES P.C.              C/O GIBBONS P.C.                               ATTN: HOWARD A. COHEN              SUITE 1015               WILMINGTON         DE           19801   3/25/2019    ADMINISTRATIVE      $43,750.00                                         $43,750.00
  35    SERVICE MASTER BY RSI                           8833 E PINE ST                                                                                             TULSA              OK           74115   3/11/2019    UNSECURED            $1,925.54      $1,925.54
  29    SUPERIOR LINEN SERVICES, INC                    6959 E 12TH STREET                                                                                         TULSA              OK      74112-5605   3/5/2019     UNSECURED            $1,719.86      $1,719.86
  11    THE CITY OF OKLAHOMA CITY WATER UTILITIES       1 N WALKER AVE                                                                                             OKLAHOMA CITY      OK           73102   1/7/2019     UNSECURED            $5,124.06      $5,124.06
  9     THYSSENKRUPP ELEVATOR CORP.                     C/O LAW OFFICE OF D PARK SMITH                 250 CHERRY SPRINGS ROAD            SUITE 200                HUNT               TX           78024   1/4/2019     UNSECURED              $671.51        $671.51
        U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
  46    CENTERS FOR MEDICARE & MEDICAID SERVICES        ATTN: ERIC WOLFISH, HHS ASS'T REGIONAL COUNSEL 801 MARKER STREET                  SUITE 9700                  PHILADELPHIA    PA           19107   5/14/2019    UNSECURED               $82.89         $82.89
  5     UNITED MECHANICAL SERVICE, INC.                 117 NE 38TH TERRACE                                                                                           OKLAHOMA CITY   OK           73105   12/13/2018   UNSECURED           $19,032.00     $19,032.00
  1     UNITEDHEALTHCARE INSURANCE COMPANY              ATTN: CDM/BANKRUPTCY                           185 ASYLUM STREET - 03B                                        HARTFORD        CT           06103   11/28/2018   UNSECURED            $5,571.04      $5,571.04
  26    VARIAN MEDICAL SYSTEMS, INC.                    3100 HANSEN WAY                                                                                               PALO ALTO       CA           94304   2/28/2019    UNSECURED           $37,950.00     $37,950.00
  27    VARIAN MEDICAL SYSTEMS, INC.                    3100 HANSEN WAY                                                                                               PALO ALTO       CA           94304   2/27/2019    UNSECURED           $37,950.00     $37,950.00
  19    WESTERN INSTITUTIONAL REVIEW BOARD              ATTN: LEGAL DEPARTMENT                         1019 39TH AVE, STE 120                                         PUYALLUP        WA      98374-2115   1/29/2019    UNSECURED            $8,403.00      $8,403.00




In re: Oklahoma ProCure Management, LLC
Case No. 18-12622 (MFW)                                                                                                                                                                                                                                                                        Page 1 of 1
